DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 8/12/22.  Claims 1-3, 5, 7-18, and 21-24 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, and 8, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liaw (US PGPub 2014/0131813, hereinafter referred to as “Liaw”).
Liaw discloses the semiconductor device as claimed.  See figures 1-10D, with emphasis on figures 4A-5B, and corresponding text, where Liaw teaches, in claim 1, a semiconductor structure, comprising: 
a substrate (201); (figure 5B; [0045-0052])
a first fin structure (527) and a second fin structure (411, 413) formed over the substrate (201), wherein the second fin structure (411, 415) is taller than the first fin structure (527); (figure 5B; [0045-0052])
an isolation structure (509) formed around the second fin structure  and covering a top surface of the first fin structure; (figure 5B; [0045-0052]) and 
a gate structure (211) formed over the first fin structure and the second fin structure, wherein the top surface of the first fin structure is not flat, and the first fin structure has a tip at its edge.  (figure 5B; [0045-0052])

Liaw teaches, in claim 2, further comprising: 
a source/drain structure formed over the second fin structure, wherein the bottom surface of the source/drain structure is higher than a top surface of the first fin structure.  ([0039])
Liaw teaches, in claim 3, further comprising: 
a sidewall layer formed on a sidewall of the first fin structure and continuously extending onto a sidewall of the second fin structure.  (figure 5B; [0051-0052]) 
Liaw teaches, in claim 5, wherein an edge portion of the first fin structure is higher than the center portion of the first fin structure.  (figure 5B; [0051-0052])
Liaw teaches, in claim 7, wherein a topmost portion of the first fin structure is lower than a topmost portion of the second fin structure.  (figure 5B; [0051-0052])
Liaw teaches, in claim 8, wherein the gate structure is in direct contact with the second fin structure but is separated from the first fin structure.  (figure 5B; [0051-0052])


REASONS FOR ALLOWANCE
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9-18, 23 and 24 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a semiconductor structure, particularly characterized by, wherein an interface between the oxide structure and the patterned semiconductor structure is an upwardly curved surface, as detailed in claim 9.  Claims 10-15, and  22 depends from claim 9.
The closest prior art of record and the Examiner’s knowledge does not suggest or render obvious a semiconductor structure, particularly characterized by, wherein the fin structure is taller than the patterned semiconductor structure, and the patterned semiconductor structure has a tip portion at an intersection between a curved segment and a sidewall segment in a cross-sectional view, as detailed in claim 16. Claims 17, 18, 23 and 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5,7, and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s amendment has necessitated new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        November 30, 2022